              Case 2:12-cv-01282-JLR Document 640 Filed 08/19/20 Page 1 of 3



 1                                                          THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     UNITED STATES OF AMERICA,                       )
 9                                                   )   Case No. 2:12-cv-01282-JLR
                                   Plaintiff,        )
10                                                   )   ORDER GRANTING CITY OF
                    v.                               )   SEATTLE’S STIPULATED MOTION TO
11                                                   )   EXTEND TEMPORARY RESTRAINING
     CITY OF SEATTLE,                                )   ORDER AND RELATED BRIEFING
12                                                   )   SCHEDULE
                                   Defendant.        )
13                                                   )

14          Having reviewed the City of Seattle’s Stipulated Motion to extend the temporary restraining

15   order regarding the Crowd Control Ordinance and to extend the related briefing schedule, the Court

16   GRANTS the motion and orders as follows:

17          (1) The deadline for the memoranda required by the Court’s July 22nd Order (Dkt. # 626)

18              is continued to September 12.

19          (2) DOJ’s motion for a preliminary injunction is due September 17, the City’s response is

20              due September 29, and DOJ’s reply is due October 2.

21   //

22   //

23
                                                                                     Peter S. Holmes
      [PROPOSED] ORDER GRANTING CITY OF SEATTLE’S                                    Seattle City Attorney
      STIPULATED MOTION TO EXTEND TERMPORARY                                         701 Fifth Avenue, Suite 2050
                                                                                     Seattle, WA 98104
      RESTRAINING ORDER AND RELATED BRIEFING - 1                                     (206) 684-8200
      (12-CV-01282-JLR)
              Case 2:12-cv-01282-JLR Document 640 Filed 08/19/20 Page 2 of 3



 1          (3) The Temporary Restraining Order regarding the effective date of the Crowd Control

 2              Weapons Ordinance is extended by three weeks so that it expires on October 9, 2020.

 3

 4   DATED this 19th day of August, 2020.



                                                               A
 5

 6
                                                               JAMES L. ROBART
 7
                                                               United States District Judge
 8

 9   Presented by:

10   PETER S. HOLMES
     Seattle City Attorney
11
     s/ Kerala T. Cowart
     Kerala T. Cowart, WSBA #53649
12
     Assistant City Attorney
     Seattle City Attorney’s Office
13
     701 Fifth Avenue, Suite 2050
     Phone: (206) 733-9001
14
     Fax: (206) 684-8284
     Email: kerala.cowart@seattle.gov
15

16

17

18

19

20

21

22

23
                                                                                 Peter S. Holmes
      [PROPOSED] ORDER GRANTING CITY OF SEATTLE’S                                Seattle City Attorney
      STIPULATED MOTION TO EXTEND TERMPORARY                                     701 Fifth Avenue, Suite 2050
                                                                                 Seattle, WA 98104
      RESTRAINING ORDER AND RELATED BRIEFING - 2                                 (206) 684-8200
      (12-CV-01282-JLR)
              Case 2:12-cv-01282-JLR Document 640 Filed 08/19/20 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on August 17, 2020, I filed the foregoing with the Clerk of the Court

 3   using the CM/ECF system, which will send notification to the following:

 4           Brian T. Moran                   bmoran@usdoj.gov
 5           Christina Fogg                   Christina.Fogg@usdoj.gov
             Matt Waldrop                     james.waldrop@usdoj.gov
 6
             Kerry Jane Keefe                 kerry.keefe@usdoj.gov
 7           Peter Samuel Holmes              peter.holmes@seattle.gov
             Jeff Murray                      jeff.murray@usdoj.gov
 8
             Ronald R. Ward                   Ron@wardsmithlaw.com
 9           Timothy D. Mygatt                timothy.mygatt@usdoj.gov
10           Gary T. Smith                    gary.smith@seattle.gov
             Hillary H. McClure               hillarym@vjmlaw.com
11
             David A. Perez                   dperez@perkinscoie.com
12           Anna Thompson                    annathompson@perkinscoie.com
             Kristina M. Detwiler             kdetwiler@unionattorneysnw.com
13
             Merrick Bobb                     mbobb@pacbell.net
14           Bruce E.H. Johnson               brucejohnson@dwt.com
15           Eric M. Stahl                    ericstahl@dwt.com

16          DATED this 17th day of August, 2020, at Seattle, King County, Washington.

17                                               s/ Kerala T. Cowart
                                                 Kerala T. Cowart, WSBA #53649
18                                               Assistant City Attorney
                                                 E-mail: kerala.cowart@seattle.gov
19

20

21

22

23
                                                                                    Peter S. Holmes
      [PROPOSED] ORDER GRANTING CITY OF SEATTLE’S                                   Seattle City Attorney
      STIPULATED MOTION TO EXTEND TERMPORARY                                        701 Fifth Avenue, Suite 2050
                                                                                    Seattle, WA 98104
      RESTRAINING ORDER AND RELATED BRIEFING - 3                                    (206) 684-8200
      (12-CV-01282-JLR)
